Petition denied and judgment affirmed. In each of these cases, the plaintiff appeals from an order of a judge of the Superior Court denying the plaintiff’s petition to vacate a judgment for the defendant. The records were consolidated for transmission to this court. They contain nothing but the petitions to vacate, the orders denying the petitions, and the allegations in the petitions that judgment was entered on a nonsuit and that the plaintiff had *760a meritorious cause of action. The appeals present no matter of law. The cases are governed by Cobb v. Hale, 172 Mass. 387, and Holt v. Roberts, 175 Mass. 558.
Timothy J. McInerney, for the plaintiff.
No argument nor brief for the defendants.